PER CURIAM.
The Public Defender filed an Anders1 brief and the appellant filed a short pro se brief.
At sentencing of the defendant in the instant case (trial court case #87-4695), the court announced that the sentences imposed were to run concurrent with the sentence imposed in a previous case (trial *692court case # 87-2255). However, the written sentence omits such provision for concurrency. On remand, the trial court shall amend to provide for such concurrency.
We affirm the judgments and sentences but remand for the purpose stated above.
SMITH, C.J., and ERVIN and NIMMONS, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).